Climate change (continuation of debate)
The next item is the debate on climate change.
Mr President, I will try again. First of all, I should like to congratulate Commissioner Dimas and the President-in-Office of the Council, Mr Gabriel, warmly on their proposals and their inspirational speeches. It is particularly thanks to the Al Gore campaign and Sir Nicholas Stern's report that climate change has been in the spotlight so much in recent months. This means that now is a good time to make some solid headway. Europe must indeed take the lead in the climate debate and in the measures to be taken. What matters now is for the Commission's recent proposals to be taken up not only by the Committee on the Environment, Public Health and Food Safety, but also by the Heads of Government of the Member States. The climate problem is so extensive that it will be necessary to keep it on the agenda for decades to come.
Since climate change, and hence global warming, cannot simply be slowed down, only rigorous steps will have an adequate effect. These will involve a shift towards carbon-free and low-carbon fuels as a necessary measure. In specific terms, this means that we need to say goodbye to fossil fuels. The European Parliament has already indicated that by 2020, Europe should have achieved a 30% reduction in CO2. The Commission, however, has proposed a 20% reduction in order to allow room for negotiations in a bid to achieve global agreement, which would then involve a 30% reduction in emissions in Europe. I should like Commissioner Dimas to explain to us why he thinks this tactic will work.
Mr President, I should like to ask you for a little more time as I was unable to speak at my normal speed.
Mr President, ladies and gentlemen, there is a fairly common desire in this House, and certainly among the public, to combat climate change. However, allow me to make a remark, which will be useful in highlighting the intellectual honesty that we owe those citizens who are less acquainted with this subject: namely, when we talk about combating climate change, it is worth specifying that we are referring only to the influence that man and his activities have on the environment, an influence that, as has been scientifically proven, is far less significant than that of geophysical and astronomical determinants.
True, it is useful to have an energy policy that not only is as environmentally friendly as possible but also guarantees the energy supply that is crucial to our development, something that, in Europe, with all our political independence from non-European countries, has so far been a distant prospect. I obviously agree on the emissions reduction targets, just as I do on the efforts to develop renewable energy sources. All of that is, of course, right, and the idea of encouraging people to use less-polluting vehicles seems to be a good one. Is it not the case, though, that the situation will end up as it has in Italy, where the 2007 budget law favours those who are in a position to buy new vehicles and actually condemns precisely those who are least well-off, who cannot afford to change their vehicles, to a lack of mobility and heavy costs?
Finally, ladies and gentlemen, while I am not being Sinophobic - please believe me when I say that - I would ask once again: is there any sense in all of our unilateral efforts regarding sustainability when, in one year, China and the Asian economic tigers emit as much climate-changing gas into the atmosphere as is produced in ten years by EU countries?
Mr President, I rise once more in order to respond in strong terms to an attack by Mrs Harms on the German Presidency of the Council, in relation to the question as to where the German Council Presidency stands on the involvement of the motor industry in dealing with climate change.
The first thing I want to say to Mrs Harms is that the Council Presidency cannot as yet have a position on this issue, since the Commission has produced no proposal, nor has there been as yet any deliberation at Council level. On the assumption that you mean the position of the German Federal Government, Mrs Harms, I suggest that there are a number of things of which you need to take note, the first of which is that your assertion that the German Federal Government is opposed to a legislative proposal and to Europe-wide legislation laying down CO2 emissions of 120 gram per kilometre is very definitely wrong. There is agreement within the German Government that, if the voluntary undertaking on the part of the European motor industry should prove ineffective, there will of course have to be European legislation with the aim of enforcing an output of 120 gram per kilometre of CO2. Secondly, though, the German Federal Government does take the view that ...
(Heckling)
... if the European motor industry has set itself this target for 2012, it should be taken at its word. There, too, the German Government is not taking up an opposing position.
Secondly, though, the German Federal Government is persuaded that we must achieve this 120-gram target together and through two things, the first being vehicle technology and the second, the inclusion of some biofuels.
(Heckling)
I have no idea what you mean by that not working; that is something we will have to debate when the time comes, but the point I am trying to make is this: do we want - and I really would prefer it if we could carry on this debate calmly - do we want the effect of the development of the first generation of biofuels to be more competition among foodstuffs, the consequence of which has already been seen in Mexico, where maize bread, the staple food of the poorest of the poor, has become some 60% more expensive, or do we want to invest in synthetic fuels, in the second generation of biofuels? Yes or no?
If that is what we want, we have to get the market interested in it. It goes without saying that the motor industry and the oil industry have an interest in developing synthetic fuels that will obviate this competition in the food sector, if we make it possible for them to achieve some of this 120-gram target by taking biofuels into account, and, while we will have to argue about the substance of that, I would ask Mrs Harms not to act as if the German Government had some sort of objection to the 120 gram target being enforced by legislation.
Thirdly, I hope we agree on the need to achieve this target as an average taken across the whole range of motor vehicles, by reducing consumption and the output of CO2 by all motor vehicles, from the top of the range to the smaller ones, and including middle of the range models. If, though, what the European motor industry has undertaken to do has to be enforced by law, it will be done in the manner intended, that being across all classes of motor vehicles, so that an average of 120 grams of CO2 per kilometre is achieved.
My fourth comment, for Mrs Harms' benefit, is that I think there are two things that we really must not do. Perhaps she and I can agree on that if on nothing else, and what I say is also the position taken by the German Government. It would be mistaken to involve the motor industry in emissions trading in Europe, since that would have the consequence of making emissions trading even more complex, and it is already too complex as it is, so it makes sense to do this outside the emissions trading system.
We might perhaps also agree that the reduction of CO2 output is a task for the future that we ought not to hand over to the private sector by saying that it is, in the final analysis, dependent on individuals' driving habits. The challenge is a technological one, and it is one we want to face in a technological way, by changing motor vehicle technology and taking some account of the development of synthetic biofuels and of the way they are added.
If your question had to do with the position of the German Government, then I hope that the answer I have given is sufficient for you. If, though, your question was directed at the Presidency of the Council - which is how I understood it - then I would be obliged if you would have the decency to allow the Presidency the chance to have at least a general debate in the Environmental Affairs Council, which it will be able to do only once the Commission has released a communication on the subject.
I have to say that, if your suggestion was to be understood as a request for such a communication in order that a general debate might be made possible, then that would be the part - indeed the only part - of your speech with which I would find myself in agreement.
(Applause)
Mr President, I listened very carefully to what Minister Gabriel said, because the headlines in the Irish papers today state: 'Germany fights EU limits on car emissions'. The papers go on to state that 'German Chancellor Angela Merkel pledged to fight "with full vigour” the plans to introduce across-the-board limits on CO2 emissions from cars ...'. My two minutes does not allow me to continue.
You have a big PR exercise, Minister, if what you say is accurate rather than that which the German President of the Council says. Therefore, please sort out the confusion that exists there at the moment, particularly as Chancellor Merkel's address at the start of the German Presidency was excellent and most encouraging in this particular area, and she has guaranteed that this issue will take high priority on the summit agenda in March.
We need greater political ownership of this debate. The real problem is - and I say this through the Chair to our Commissioner as well as to the Minister - that we have left it to our officials and our diplomats. Yes, Nairobi was 'a step forward' in preparing the ground. That is what you said. But it was a baby's step forward, a tortuous step forward: hardly an improvement on what had been agreed in Montreal.
It makes no sense for thousands of us from hundreds of countries to meet once a year, use up carbon and fly to all sorts of locations to sit and argue mainly about what should be on the agenda, then leave again after up to two weeks, only to come back 12 months later to pick up the argument about the agenda that we had left 12 months earlier! If what we say and all the reports from economists, NGOs, environmentalists and eminent scientists are right - and they are right, 99% of the community agree they right - then we must take the highest political ownership of the resolution of the problem. That is at summit level: not only at summit meetings, but also at the COPs and the MOPs and in Nairobi and wherever else we meet. We must drive it upstairs to prime-ministerial and head-of-state level throughout the 12 months of the year, and not just the annual meeting at the United Nations Convention on Climate Change or the Kyoto MOP meeting.
We need political ownership at the highest level. Drive the agenda, please.
(NL) Mr President, Commissioner, Mr Gabriel, I do hope we can agree on the proposal to reduce the CO2 emission of cars to 120 mg and, moreover, on a still greater reduction in the second generation of fuels. Measures are desperately needed, for very many people have grave concerns about climate change. Tomorrow, the United Nations will be announcing that the Earth is warming up at a rate quicker than we had previously imagined. Europe must show leadership in solving the problem. That is why it is important that we really stand firm with regard to this 30% and that we do not cave in to accept 20% if the rest of the world does not join in. The fact that we rely on other countries in that manner is very disappointing, although I can see why: first of all, we have a moral duty towards the rest of the world. Since we have caused climate change, we must also resolve it. Secondly, according to the Stern report, it is far cheaper to adopt solid climate policy than to pay for subsequent costs for adjusting to global warming. Climate policy offers ample opportunity for innovation and employment.
Mr President, the Presidency has got off to a very good start on this issue. I do not doubt the commitment of the Minister in any way at all, and was very pleased to hear the strong words from the Chancellor just the other week. But of course the rhetoric has got to be matched by the reality, and Germany has a problem. It has the problem of the national allocation plan, first of all. I realise there is a problem as regards a difference in interpretation between the Presidency and the Commission, but one way or another it does not help with you in the hot seat not having a national allocation plan approved. So Minister, please get it sorted.
Then of course there is the issue today of the German car industry and the rhetoric in the various papers. I have just come from and will return to chairing a hearing on reducing CO2 emissions from motor vehicles. The clear message from many of the experts speaking is that 120 grammes per kilometre is perfectly realisable within the five-year timescale that we are talking about at a cost of a thousand euros: that is the estimate that many of those experts are putting on it. And that is a thousand euros with a quick return for car-owners because of fuel economy and savings at the petrol pump.
I ask you, how often in environment debates have we heard industry coming along and saying 'this is impossible, this is the end of our industry if you do this, European Union; this is going to cost an extravagant amount, European Parliament'? And so often we introduce the legislation and somehow the problems are dissipated, industry copes with it and we become more competitive and our position across the world is strengthened. I suspect the same thing is happening once again. Industry exaggerates, it always does.
We talk about dealing with this issue of climate change. If we are looking at the real price of a car, which has come down so significantly over the past 20 or 30 years, and we are saying that to reduce emissions by 25% would cost an extra thousand euros, still leaving the real price of a car at less than it was thirty years ago, can we not bear that price? How can we look at our children and say that we were not prepared to pay just a little bit more to make such a big difference?
(Applause)
(DE) Mr President, as I see it, one reason why we should extend this debate on cars is that it highlights the gulf between words and actions. Mr Gabriel's proposal for combining the admixture of biofuels and the requirement for the efficiency of motor vehicles obscures the issue, for, even if I sell a car that can run on biofuels, I cannot be certain that the customer will use them in it later on, and so it is the very opposite of clear from the system you propose as to how the output is to be measured, and that gives rise to enormous problems.
Although you talk in terms of a CO2 output of 120 grams per kilometre, what you actually want is the same as the German car manufacturers, namely 130 or 140 grams. That would be a fatal move not only for Europe but also for the world generally, for, as the target of between 60 and 100 grams must be achieved by 2020 at the latest, the figure of 120 grams can represent only an intermediate stage. I also want to thank you for your clarifications; I hope that Mrs Merkel and Mr Glos take the same view, for it has not been clear from the press over the last few days that they do. I may well not be a German, but, for me, Germany has always been one of the great leaders, for the German public give the highest priority to the protection of the environment and to dealing with climate change, and for a German Presidency, having set itself to do great things on the climate change front, to fall over the first time the economy comes under even minimal pressure is an appalling disgrace.
(EL) Mr President, scientists have been sounding the alarm for years. We are talking not about a future danger but about a present threat. That is why ambitious statements do not suffice. Specific measures are needed with tangible and quantifiable results. The example of the car is a typical example. As soon as general statements move towards specific measures, the lobbies react. My opinion is that the lives of all of us and of our children weigh and count more than the automobile industry.
We welcome specific measures such as a reduction in carbon dioxide emissions, support for renewable sources of energy, clean fuels and new, cleaner technologies. The European Parliament is calling on the Commission and the Council to set more ambitions targets and, more importantly, to attain them. We need to change a great deal about our living and consumption habits. The European Union must take the vanguard in creating a big global alliance. The Kyoto Protocol, which some still refuse to adopt, no longer suffices.
Mr President, this issue is surrounded by half-truths and misleading statements which cast doubt over the integrity of the issue and raise more questions than answers. For instance, why, outside this House at any rate, is there continual reference to carbon emissions? Carbon is a black solid; it is soot or graphite or diamonds. They should be talking about carbon dioxide which is, by the way, not a pollutant but a natural constituent of the atmosphere. Why did the director of a UK environment agency tell me they could not link global warming to climate change? If global warming is due to CO2 and the greenhouse effect, as opposed to a variation in solar activity, why was the same director unable to tell me if the greenhouse affect rises in proportion to the extra amount of CO2 or rises greatly for the same amount of CO2 - an exponential - or a lessening increase, meaning a tapering-off graph and a static effect at some time.
Why does the Stern Report show a hockey stick graph for global warming - a steady rise over 2000 years - when in fact it was warmer in the 14th and 15th centuries than it is now? Why does Friends of the Earth say that incineration of waste to generate electricity produces more CO2 than conventional gas-fired generators when effectively much of the waste is bio-fuel and therefore carbon-neutral? They ignore the fact that landfill waste will produce methane, which is 12 times more potent a greenhouse gas than CO2.
Finally, why does the President of the Commission drive a car which produces 1.6 times more CO2 per kilometre than the average sort of car I drive?
(CS) Mr President, a number of experts have claimed that, apart from speculation based on short-term warnings, there is no incontrovertible scientific evidence that greenhouse gases from industrial growth lie at the root of climate change. Climate change takes millions of years and the climate will of course go on changing. I therefore do not share the view that people can change the history of the planet with their daily routine. That view is, to my mind, arrogantly anthropocentric.
Caring for the planet has little to do with emissions trading, bringing in stricter standards, enacting new legislation or investing massively in cutting emissions from existing sources of energy. A far more sensible course of action would be to invest in developing new sources of energy and nuclear energy. I strongly believe that today's narrow-minded, anti-nuclear approach to global warming will, under the guise of combating greenhouse gases, lead us down a blind alley where both our incomes and our freedoms will be curtailed. Such an approach certainly does not amount to caring for the planet in the interests of our children.
(FR) Mr President, we have a four-fold challenge in front of us: firstly, there is climate change itself and the public desire to tackle it; secondly, international involvement in the fight against climate change; thirdly, the innovation required for a change in production methods and the use of energy; and lastly, our countries' adaptation to the inevitable effects of climate change.
It is tempting to ask: what is Europe actually waiting for before properly opening up the debate on nuclear power, by which I mean serious, dispassionate debate? I would call on you to hold this debate without any further delay. The option of renewable energy is admittedly a very appealing one, but we have no choice but to look at these things realistically.
Let us take two examples: wind energy and biofuels. The former accounts for 0.05% of the world's energy consumption. How fast would we have to develop wind energy in order to achieve 2% annual growth in global consumption of such energy over a period of 30 years? It is impossible even to contemplate. Biofuels, on the other hand, are an interesting, media-friendly way of dealing with a problem of agricultural policy, but the possibilities offered by biofuels are limited by available agricultural space.
Mr Dimas, you will have to convince your fellow Commissioner, Mr Verheugen, not to hinder our ambitions. Mr Gabriel, there are some battles in which we will have to support certain industries that, faced with this global threat, are leading rearguard actions. I trust that German car makers will be able to come up with the kind of positive responses that are sorely needed.
What, then, are we to say to third countries? Do we tell China, for example, that it has no right to develop its economy? Not to mention the hypocrisy of Europe patting itself on the back about emissions trading.
To conclude, those who indulge in alarmism will only end up destabilising public opinion. We must raise awareness and inform the public, but making people afraid serves no purpose. It is not constructive. We should try to propose workable solutions. This requires everyone to make an effort, and time is our only priority.
(FI) Mr President, for many people climate change has only become a reality now that its cost has been estimated. According to one estimate, the cost of doing nothing could be as much as 20% of GNP globally. If we take action now, however, and halt climate change at two degrees, the cost will be a fraction of that. Moreover, investment in the low-emission economy will create a global market for energy-efficient technologies which is forecast to grow to a value of up to EUR 27 billion by 2020.
For Europe to be part of this technological development, the Union needs to create a viable domestic market for renewable, low-emission forms of energy. We have to remember that nuclear energy cannot be the answer to this problem, especially if we want Europe to be a self-sufficient energy economy.
(SV) Mr President, I shall not repeat what has already been said, but I just want to mention one thing. The European Parliament must embark on a direct dialogue with the newly elected American Congress. Instead of just following the American debate in the media, it is our responsibility to take action.
The political balance in Congress has changed, and right now the door may be open for the cooperation that must take place if change is to take place. Congress has now even set up a special committee on climate change. Strength lies in the EU and the United States acting together. Only together can we influence countries such as China and India so that they too might be involved in global emissions trading. They must not firstly be allowed to pollute their own environment and ours at will just because they are developing countries, and only once they have achieved high living standards assume responsibility for the global environment.
I propose that the chairman of the Committee on the Environment, Public Health and Food Safety make immediate contact with the corresponding committee in the American Congress. A joint meeting between the committees concerned should be organised as early as this spring. The objective of this dialogue must be to get the United States and other countries not included in emissions trading to get involved in it.
As representatives of the peoples of Europe, we must dare to take the bull by the horns. That is why we were elected.
Mr President, there has been a lot of rhetoric here this afternoon, particularly from the Council, but what is missing is a sense of urgency and a commitment to ambitious action. It is clear the EU has to do a lot more and to show real leadership.
However, in my one minute I want to ask you, Commissioner Dimas, to do something very specific. There has been a lot of discussion about what is wrong today but not enough about what we need to be doing - some of the answers.
I want to raise the issue of personal carbon allowances. It is a scheme that is growing in interest in many Member States whereby emission rights are allocated to all individuals on an equal per capita basis and then surrendered, for example when they are purchasing fossil fuels or electricity for personal use and, of course, over time those emission rights decline.
It is complementary to the emissions trading scheme, but in many ways it is more equitable than much greater taxation, it has the advantage of being subject to an overall and declining cap and, crucially, it engages people on a personal level. It affects individual choices that they make, because one of the strongest disincentives to individual action is the sense that your neighbour is not doing what you are doing. Therefore, I would ask your departments to investigate what they can do to encourage the take-up of such schemes across the European Union.
(IT) Mr President, ladies and gentlemen, the more than 40 deaths caused by the Kyrill storm are a sad portent of what is in store for us in the near future. Global warming and the associated climate change have not been dreamt up by environmental groups: during the 20th century, the average temperature increased by more than half a degree, and we must look for a cause in the emission of greenhouse gases produced by human activities. The European Union is responsible for around 14% of these emissions, the highest per capita quota in the world. That is why the fight against climate change, which requires the help of all countries, needs none other than the most advanced countries to lead the way.
The EU must therefore continue to work in the spirit of the Kyoto Protocol, which has led us to bank on technological innovation. In recent years, however, some backwards steps have been taken, particularly in relation to energy, and the recent Commission proposals have not lived up to expectations. Even though you yourself, Mr Dimas, asked for emissions to be cut by 30% compared with 1990 levels, a poor compromise was reached to reduce them by 20%, and there is no strategy in the transport sector, on alternative energy sources or on technologies for green hydrogen. To say nothing of the ambiguity where nuclear energy is concerned ...
(The President cut off the speaker)
(NL) Mr President, industry is bound to notice that drastic measures will be taken. Emission rights will need to be reduced annually and the allocation of emission rights free of charge will need to stop. Moreover, since more and more sectors will need to fall within the compulsory system of emission trading, it is to be welcomed that the Commission wishes to include the aviation industry in it. Both producers and consumers must take up their responsibility where the climate is concerned. So, then, must all of us.
By way of a final remark, we should not attempt to address the climate problem unilaterally, which would mean that measures would lead to other environmental damage. The production and incineration of biofuels must be environmentally friendly, and that is where the problem was with palm oil. Environmental clangers of this kind must be prevented in future.
(DE) Commissioner, Mr Gabriel, I too have only a minute in which to get through to your mind. The only thing one can say, having heard you, is that the lion has a mighty roar. We know that President Bush holds the reins of power, and the way you, Minister, roar is reminiscent of the way one of your predecessors - Klaus Töpfer - roared in 1992, when we were in much the same situation. It almost seems as if an historic window of opportunity opened up for us somewhere between the fall of the Wall and globalisation, but, as nothing happened that serves as an example of what not to do.
I do, however, want to encourage you to stick with this issue, to sidestep as elegantly as possible the resistance with which you meet on the part of the German motor industry, and to really concentrate on the matter in hand. You will, of course, have to be aware that this will not happen without some sacrifices. If you succeed in getting the idea across to the rich Member States that doing without is sexy, your political destiny could be that of the successor to the environment minister whom I have named - and for you, and perhaps for the world, that would be no bad thing.
Mr President, we have two tasks to fulfil: one is to reduce CO2 emissions and the other is to ensure that we can meet the changes that follow climate change. They both require that we have the resources for investment, that we have the opportunities for growth and the opportunities to take care of the environment. Limits and goals are important in this, but it is just as important to take action that is compatible with economic growth and resources for investments in order to safeguard what we must do.
Sometimes we can look at the more practical and realistic actions. I shall mention only two. Long-truck combinations are one of the more substantial ways of reducing CO2 emissions regarding road transport. Commissioner, President-in-Office: you can do something about that as a practical action that will have a substantial result.
The second task concerns energy policy. Phasing out nuclear power in the way and at a pace that is being planned in today's Europe is a secure way of getting increased CO2 emissions. If we succeed in launching more renewable energy sources, then the phasing-out of nuclear power will reduce the gains and maybe we will get into minus with increased CO2 emissions.
I should like the German Presidency to take the lead in a new policy. You should do that not in order to solve the greenhouse effect, as some say, but in order not to make things worse. We must at least keep the same share of energy coming from nuclear power that we have today in order not to increase CO2 emissions.
We need high-tech, not low-tech; we need more trade, not less trade; we need more investments, not less investments and we need more growth, not less growth. The challenge is to combine those things, and I look forward to your reply on my two certain tasks, however politically uncomfortable it might be for you.
(PT) As Kofi Annan said in Nairobi, climate change is not science fiction. It is a global problem requiring a global response from both governments and citizens. Governments must, as a matter of urgency, take effective measures, but the citizens, too, must change their routines and their lifestyles, for example, by not using their cars and by walking more, which is healthy and protects the environment.
Fighting climate change is a priority for the German and Portuguese Presidencies. I hope that, together, they can provide a major boost to this fight and that the EU will take the opportunity, at the next UN conference to be held in Bali during the Portuguese Presidency, to lead negotiations towards a whole new approach to the climate issue. Thank you for your excellent address, Mr Gabriel.
(FR) Mr President, thinking ahead to 2030-2050, will fossil fuels have run out? Will the ITER project have kept its promise on fusion? Given the huge growth of China and India, will energy resources be sufficient? What will the effects of growth be on the climate? We do not necessarily have all the answers to these questions, but what is clear is that we must act within the framework of a European and world strategy, because energy is a fundamental need and the phenomenon of global warming must be stopped.
I welcome the ambitious objectives consisting of reducing greenhouse gas emissions by 30% by 2020, because the EU must send out a strong message that behaviour and mentalities must be changed so that innovative solutions with global impact might be found.
I also welcome the measures proposed by the Commission, but they must be accompanied by political action. Accordingly, more must be done to force the Member States to take more proactive measures, for example in connection with the use of biofuels and renewable energies, and to take taxation measures to foster energy saving and to promote the energy efficiency of buildings.
Moreover, without wishing to be alarmist, a European communication campaign should be launched, with the support of the media, in order to present the citizens of Europe with simple things that anyone can do to help protect the climate. The future we desire will come about through fundamental technological development, as well as through actions that we can all carry out, starting today.
(FI) Mr President, ladies and gentlemen, the day after tomorrow the UN will publish a scientific report that says that the earth is most likely to warm up by three degrees this century. If that happens it will mean that Greenland's ice sheet will inevitably melt and sea levels will rise by at least seven metres. It will mean that the map of Europe will be redrawn. This has to be prevented.
We have to take very urgent practical action to stop the earth from warming up any more than two degrees, which is the EU target. We need to move from rhetoric to practical deeds, however. In this context, it is hugely disappointing to see that today the European Commission has once again put off the issue of mandatory limits for carbon dioxide emissions.
We need to understand that the most important factor of all is measures to improve energy and fuel efficiency. That also applies to transport. We cannot get round this by substituting biofuel for improved energy efficiency. If we try and do this, it will only mean that the environmentalists will turn against biofuel.
(Applause)
(ES) Mr President, Commissioner, Minister, ladies and gentlemen, I would like firstly to thank the Commission and the Council for coming here to debate this issue and the strategy to be pursued in the future.
We all agree with the principle of reducing polluting emissions that underlies the proposals by the Commission and the Member States. We agree with the diagnosis, though we have certain differences in terms of the remedies to be applied and each person's responsibilities. I am delighted to have heard something here that I believe to be essential. That is that there must be an international agreement on emissions reduction that includes everybody. Unless we achieve that, it will be difficult to find a solution if objectives are set unilaterally. Amongst other things, because, on its own, the European Union can neither reduce world emissions nor set objectives for maintaining temperatures at global level.
I truly believe that our main objective must be to reach a global agreement through our efforts, of course, and also with the efforts of our industries. Like you, Commissioner, I would personally prefer a more flexible objective, to which everybody is committed, to an objective of a 30% reduction with no idea of who will sign up to it.
In addition to that, we must take a series of principles into account. Firstly, the countries that have historically polluted more must reduce their emissions more, and reasonable emissions limits for the future should be set for the emerging economies. Secondly, all sectors will have to face their responsibilities in accordance with their emissions, because it makes no sense to talk about electricity but not to talk about transport. Thirdly, we must also bear in mind the benefits for carbon retention of agriculture and forests, which are natural regulators of the environment.
Finally, I would like to point to the importance of promoting renewable energy sources and clean forms of transport and say that it is urgent that we discuss seriously the issue of nuclear energy once and for all.
Mr President, I should like to thank the Commissioner and the Minister for their personal commitment to this crucial issue and remind the House that these are the good guys! There are plenty of people in the Commission and in the Council who are going to be pushing against these in terms of where we are at. The proposals that have come forward from the Commission are indeed ambitious. However, they are not ambitious enough and they do not follow through the science. The science suggests that if we are to follow through what the ministers have already decided - that is not to go above two degrees - then you have to have a 30% cut in carbon emissions. If you follow Stern, you have to take the pain now to save later.
What we want to see is world leadership. A 20% cut is not world leadership. The ministers have to follow through. If they sign up to this, they have to follow through. It is disappointing to see that the Member States are not signing up to 20% binding targets on renewables. It is disappointing that the Commission has caved in to the German car lobby, but it is good to hear the ministers say that actually we are not going to cave in to the car lobby, as some Commissioners have done - not Mr Dimas.
Please Minister, sort out your national allocation plan. It is crucial. It is time for the Council not just to talk the talk, but to walk the walk.
(Applause)
(HU) I agree that climate change may have catastrophic consequences for the world - and with it for Europe. If over the next ten years we do not radically turn around our current practice, if we do not change our current way of life, then this may cause enormous economic and ecological damage.
It is precisely for this reason that it is in the interests of each Member State, and their moral obligation, to commit itself to the climate policy announced by the German Presidency - namely, by 2020 reducing greenhouse gas emissions by 30%, increasing the share of renewables in the total energy mix to 20%, as well as raising the proportion of biofuel in the fuel consumed to 10%. As far as actions are concerned, I call upon the Commission to compare the operating programmes of the Member States, which are currently under assessment, with these targets. Insofar as the Commission should determine that in a particular Member State there are insufficient EU sources allocated to reaching these targets, it should make use of its powers and refuse to accept in this form the operating programme of the country in question.
It is unacceptable that a few Member States should support energy efficiency and the joint European efforts made in the area of energy savings with words alone. Hungary and Poland want to devote scarcely more than 1% of the Union budget to this area, while Lithuania, for instance, is willing to devote 5.4%. It is already clear that this will not enable Hungarians and Poles to fulfil even their current EU commitments.
If we think and act responsibly, then in the next six months the third industrial revolution may begin. The goal of this industrial revolution is to stop climate change, and its result will be the creation of a low-carbon, and then a carbon-free economy.
(ET) In recent days, a great deal of interesting information has come from Davos about the extent of climate change and its possible catastrophic impact. I participated in the same event 12 years ago, and I must admit that climate change was not mentioned on that occasion. Talk, however, is not enough.
The melting of Greenland's ice sheet, the Arctic ice and the Siberian permafrost have noticeably reduced the amount of ice on the Earth, which will lead to a dangerous increase in the sea level around the globe. It appears that this has helped us to understand better the dangers that we face. It is clear that the Kyoto Treaty itself as a political mechanism is insufficient - we need quicker action. This was also mentioned at Davos.
We must set binding and ambitious objectives in Europe to reduce the emission of greenhouse gases. The developing economies of China and India are key countries and must hold an important position in the new political mechanism. In order for them to follow us, we must first show that Europe is taking this topic seriously, and will not just limit itself to a 20% reduction.
(SK) In dealing with such a serious issue as climate change, it is necessary for us at the European Parliament to support better communication and a more standardised procedure for identifying appropriate strategic solutions. I believe that the initiative of the Committee on the Environment, Public Health and Food Safety could have involved prior consultations with the Committee on Industry, Research and Energy, particularly regarding the energy package of the European Commission. The draft resolution of the Committee on the Environment comes up with new binding objectives that are much more ambitious and yet we are not at all sure whether or how we will meet the goals set out in the existing proposals of the European Commission.
We all know that it is time to act, since the situation in the area of climate change is indeed serious. I am not going to list those areas of the energy sector where substantial improvements can be achieved as regards CO2 emissions. Expected growth levels will, however, bring forth new ideas concerning the problem of rising demand for energy. There can be no doubt that the development of new energy-generating installations should be based on carbon-free technologies. Renewable sources, which we have so often advocated, and quite justifiably too, will scarcely be able to meet the ever-growing demand. It is therefore difficult to understand why nuclear energy, which generates virtually no CO2 emissions, still finds little support and is mentioned only vaguely in the strategies of the European Commission and the European Union in general, leaving the decisions to the discretion of Member States.
Mr President, in my one minute of speaking time, I would like to focus on three issues based on my amendments adopted by the Committee on the Environment, Public Health and Food Safety yesterday.
Transport is one of the main sources of climate change; road transport uses five times more energy than train transport for the same number of passengers. The same goes for private cars on the one hand and trams and subways on the other hand. That is why public transport should be a priority for us. In a market economy, in a capitalist society, most of these fine goals could be reached by using economic and financial tools. Energy efficiency can be increased only along with a very balanced green tax system.
In the longer term, Europe should have a harmonised ecological tax system, because without such a system, our common environmental policy does not have proper tools.
Our developed Member States have exported their energy and natural-resource-consuming activities to less-developed countries, exporting greenhouse emissions and environmental damage as well. We must prevent such practices in the future.
(DE) Mr President-in-Office, Commissioner, ladies and gentlemen, although a lady Member has just said that political problems such as climate protection must not be talked about for too long if there is no solution to them, the opposite is also the case, in that, in politics, you have to take care that problems are not whipped up into the most important problem full stop and into something that presages the end of the world, without, at the end of the day, any solution being offered that really does amount to a change for the better.
It is also with a certain amount of concern that I see some recent debates being conducted in a way that loses touch with reality, with people talking about storms being caused by changes in climate, even though anyone who reads intelligent meteorology knows that that is not how it works. There are also certain questions that are simply not being asked, or not being answered, for example, why it is that, despite the worldwide increase in the amount of CO2 being generated over the past 120 years, a temperature increase of only 0.3 degrees is being recorded at most locations, and why it was that it was between 1930 and 1960 that there was the greatest increase in storms of the highest category, with a less marked increase over the last four decades? Why is it that we have no explanation for the fact that, even if all the industrialised nations were to reduce their greenhouse gas output by 30%, we would, by 2100, have done no more than delay the warming effect by six years?
I am not questioning the need for us to give this problem our urgent attention; I am merely asking whether we are giving it thorough enough consideration and whether we are perhaps sometimes acting precipitately without asking the right questions. We are discussing climate change, security of supply and competitiveness, albeit without weighing up the various points, and instead considering them in terms of what the alternatives are.
Why is no serious thought being given to the possibility of deriving 70% of the CO2-free electricity from nuclear power, for, if the protection of the climate is so important, surely all the alternatives have to be considered fearlessly and without ideological presuppositions, and one of those alternatives, in the future, will be nuclear energy. If we are to have this debate at all, it must be conducted on a broad basis, openly, and with the necessary time being set aside for it.
(DE) Mr President, Commissioner, Minister, I do not doubt that the topic of climate change will occupy us for a long time to come and there is going to be a long timelag between any action taken and the actual effect of turning climate change round.
That makes it all the more important that we should get Europe, its policies and the legislation that goes along with them adjusted to this fact and should get something practical done about it, which will of course involve - along with the continuation of the Kyoto Protocol after 2012 - strategies for reducing CO2 emissions in individual sectors, for example, from private motor vehicles, in respect of which we must not only express concerns but also discuss opportunities. Reduced emission of CO2 from motor cars and the associated savings in fuel will have a positive effect on security of energy supply when one bears in mind the fact that road traffic accounts for all of 26.5% of the European Union's total energy consumption.
The special measures already mentioned do not involve reinventing the wheel; other states, Japan among them, have also brought in programmes for reducing the CO2 pumped out by motor cars, which involves vehicles being divided up, in 'top runner' programmes, into nine different weight classes and binding targets for reductions being laid down.
As the report put before us recently by Mr Stern reminded us, the saying that time is money acquires a new significance in climate policy.
Mr President, first of all I would like to agree with Mrs Doyle that the problem that we are facing is not environmental. It affects all sectors of society and we have to take a systematic and comprehensive approach.
To Mr Reul I would like to say that I think we have to realise that parallel to climate change, we are also affected by the depletion of fisheries, huge and rapid deforestation, and water scarcity in many parts of the world. We have to face the fact that the lifestyles that we have developed in a world with 8 to 9 billion people goes beyond the carrying capacity of the globe, and that is why we have to take a systematic approach that brings us back onto a normal, sustainable path.
The reason I asked to speak is primarily that I am very disappointed with one aspect of the energy and climate package from the Commission. You talk, Commissioner, in that package, about an energy partnership with Africa. That is good. But why not the same for China and India? I know there are technology agreements, but there is very little money to back them up. In the coming five to ten years, emissions from these countries because of expanding energy systems will totally overwhelm us unless we help them to do the right things now.
Some people say 'let China pay'. But then we disregard the historic responsibility we have for all the emissions in the past and we also disregard the fact that the Chinese need skilled people; they need technology to make it happen; they need to invest in clean technology.
So my question to you and to the Minister is, why do you not think big? Why do you not establish a partnership with China and India and beef it up with financial resources so that we can really do this together aggressively? Otherwise I think what we are doing here will be rather marginal in the years to come. We have to have this dual approach, and I feel the omission of this in your energy package is conspicuous.
(Applause)
Mr President, this is a golden opportunity to overcome Europessimism by showing citizens the added value of our sovereign states sharing power to address the global problem of climate change, about which they are all seriously concerned. However, decisions must be made transparently and democratically so that we can see who is pressing to have decisions deferred. Later decisions will be too late on this issue.
We must pool our resources, adopt common rules and regulations and the necessary penalties to guarantee implementation. Hard political decisions must be made on taxation, renewable energy, fuel efficiency and cleaner technologies that will revolutionise our industries and our consumption. Indeed, why not benchmark the national infrastructure programmes which in many cases the European Union is funding? I would also argue that we must beware false prophets, like the nuclear industry, which claim to be the answer to this problem.
Μember of the Commission. (EL) Mr President, I should like to start by thanking everyone who took the floor today for their very positive speeches, which illustrate the extent to which the members of the European Parliament are fully aware of the problem of climate change and this is, of course, also a reflection of public opinion, which has also become very aware of the problem.
I should like to thank the German Presidency, especially Minister Sigmar Gabriel, for the cooperation we have enjoyed, for the way in which he spoke and for the way in which he defends environmental issues and I trust that the German Presidency will perform well and meet the expectations of European citizens and respond to the views expressed here this evening. Climate change is a global challenge and the leading role of the European Union is of decisive importance in addressing it.
Today's debate has given us the chance to emphasise the importance of the forthcoming decisions due to be taken in the European Union this week and in coming weeks; these decisions are needed so that international negotiations can commence and so that we can push for an agreement at global level.
We must safeguard the credibility of the European Union in the leading role which it plays at global level in addressing climate change and we must send the strongest possible message to our partners in both the developed and the developing world.
We must also emphasise the importance of the decisions which need to be taken over the next few years as regards the international regime for climate change - I may come back to this matter later - in order to ensure that even greater efforts are made worldwide after the first period of commitments based on the Kyoto Protocol, which expires in 2012.
The scientific and economic arguments in favour of taking ambitious, global action to address climate change are obvious and incontrovertible. Even greater political effort is needed in order to bring about broader and more fundamental commitments. This is precisely the Commission's objective with the package of measures on climate and energy.
The next few years will be of decisive importance in shaping a global framework with the objective of ensuring that irreversible and possibly catastrophic climate change is avoided. The active participation of all of us is needed - and I have seen it here tonight with a great deal of satisfaction - in this dialogue. It is crucial that you support the strong commitment by the European Union for decisive action at both European and international level.
I should like to answer some of the observations that were made tonight.
Firstly, concerning targets, I must repeat that 15 months ago we were not discussing targets. The word 'target' was not mentioned. In the European Council Conclusions, the Council mentioned exploring reduction pathways in the range of 15 to 30% with developed countries. It did not occur to anyone to have a unilateral commitment for the European Union. Somebody mentioned that perhaps there is some confusion. I have to make it clear that we have a target, which is 30%, and this is the mandate we are asking the European Council to give to the Commission to negotiate with other developed countries. However, irrespective of this agreement and until such an agreement is reached, we have a unilateral commitment to reduce by 20% the emissions in the European Union. To underline the magnitude of this commitment, I should like to point out that it is more than twice our total obligation. I heard that there is not enough ambition and that we have not exercised leadership by setting this target. No other country in the world is so ambitious - not even California. Governor Schwarzenegger has received much praise. I have been asked why we do not have a similar target to that of Governor Schwarzenegger - a 25% target for 2021, but using 2006 as a basis. Therefore, if you do your calculations, his ambition is less than half of our 20% reduction.
Therefore, let me make it clear that we are ambitious, we have to exercise leadership in the world, we have to practice what we preach and our target is really ambitious. Of course, in order to achieve what science tells us, to limit the average increase in temperature on the planet to 2°C, we need a 50% reduction by all the countries in the world by 2050. That goes for the developed countries and the developing countries - a 60-80% reduction by the developed countries and a 30% reduction by the developing countries by 2020. Someone mentioned flexibility: these targets of 20% and 30% are flexible. They are not for all the countries in the European Union, but they will be adjusted according to the burden-sharing agreement that we had a few years ago regarding the achievement of our total target. It should be a similar system.
Nairobi was mentioned. Of course, Montreal was different from Nairobi. In Montreal we had a big achievement in the Montreal Action Plan. According to this plan in Nairobi we had certain priorities which were achieved. Mrs Doyle was right when she said they were not ambitious, but it was a step - a bigger or smaller step, but still a step - and the European Union achieved all the priorities it had set, especially in terms of trying to help the least-developed countries to get some of the investments with the usual cut-off and flexible mechanisms.
Mr Wijkman said that we were not ambitious because we do not have a partnership with China or that we have a partnership that we do not finance. The truth is that we have a European Union-China partnership and a European Union-India initiative, and both have specific objectives which will be financed by European Union funds and funds from various Member States of the European Union. Of course they are very important, because, as you said, after 2020 China, India and the other fast developing countries will emit more than all the OECD countries. Therefore it is absolutely necessary to bring them on board so that we can fight climate change together, but according to the common but differentiated principle of the United Nations Convention.
I said how important it is to have the participation of China and India and the other fast developing countries. However, it is more important to have the developed countries. Our first objective should be to consider how to bring on board developed countries, like the United States, which emits 25% of the emissions in the world and has not ratified Kyoto. Public opinion in the United States is changing and we are encouraged by the signals we are getting there. However, more work is necessary. In particular, we must strengthen our emissions trading system, because a market-based instrument like this could be the best way to bring the United States on board. Some states in the USA already have an emissions trading system. In the north-east there is an emissions trading system regarding power generation. California and some other western states will be introducing them, and we will cooperate with them in order to have a similar system in order to link the systems together. So the global emissions trading system can be born from the bottom up. In order to do that we need a strong emissions trading system in the European Union, otherwise we cannot argue with them. That is why we need to have national allocation plans that really create scarcity in the market. If I had accepted all the proposed national allocation plans from the Member States, the emissions trading system would have collapsed.
You, the Members of the European Parliament, with whom we had a lot of discussion about the emissions trading system, should help to persuade those Member States that have reservations about the national allocation plans. I am going to do my job and I shall assess the national allocation plans as is necessary in order to fight climate change.
It is very important to determine what the basic elements are for a future regime. We have to set goals, the means by which we are going to achieve these goals and establish who will be participating in achieving these targets. I spoke about the participants - both developed and developing countries. I must now mention the targets: 2°C is the target. It is essential to keep the commitment made by the European Union. The means are: firstly, the use of the market - a global emissions trading system is necessary; secondly, we need research, technology, development of technology and deployment of technology, as Minister Gabriel mentioned. Therefore we need to make it financially interesting for the economic partners to deploy new technologies. We also need to transfer technology to developing countries and in order to do that we need finance, because without finance it will not be possible.
We have the Kyoto flexible mechanism - the CDMs, the joint implementation - but we also need other funds. I am grateful to Minister Gabriel, because when I announced the adoption by the European Union of the Global Energy Efficiency and Renewable Energy Fund, he immediately came forward with a significant contribution from Germany. Italy followed, and I hope other countries will do so, because this money is necessary in order to transfer technology to developing countries to enable those countries to be energy efficient and to make efforts in order to fight climate change.
Today I heard much about biofuels and second-generation biofuels. I said that today the Commission adopted a very important piece of legislation. However, everybody looked at the cars and not at this piece of legislation. But it is very important! I would say that we would save more carbon dioxide with this directive than with the other one, without saying that cars are not important - they are very important, especially for the future. Having a new car fleet in the European Union is important for fighting climate change.
Today's adoption by the Commission of the fuel quality directive is encouraging sustainable fuels for transport, biofuels, and especially encouraging second-generation biofuels, which are friendly to the environment.
On cars, my proposal still stands. My proposal is there, as it was 15 days ago. I am very happy that today the President said that next week we shall be discussing it in the College. We need clean, competitive, affordable cars that will contribute to the fight against climate change. We must protect the consumers, the workers, the public in general and, of course, fight climate change, protect our planet and protect our countries.
Finally, on Davos, it was very interesting because although there were very important issues to be discussed - Iraq, the Middle East and Doha - a poll revealed that a majority of 57% of the participants who were asked said that the number one issue the world faces today is climate change, which means that the politicians who reflect public opinion have now also had responses from business leaders. The business leaders have joined politicians and public opinion and showed their determination to fight climate change. That is why I ask for your help in adopting the resolution, which would be very helpful for carrying on our proposals.
Mr President, honourable Members, there are just a few points on which I would like to enlarge. Many of you have said that we have been talking about climate change for many years without anything actually having happened, but I would ask that we should not underestimate what the Commission has come up with over the last few weeks and not make it out to be less than it is.
That the Commission should, for the first time, have devised a joint strategy for securing energy supply and protecting against climate change is something I see as constituting a unique opportunity, and I would point out that, while we have, in the past, as a rule, discussed these two things separately, we now have a joint strategy.
Turning to Mrs Harms among others, let me ask this: just what were the most important proposals that you criticised earlier? The first package dealt with energy efficiency. It is not just a case of the European Union being able, given increased energy efficiency by 2020, to save EUR 100 billion that are urgently needed for consumers, for investments in research, development and other things that are on our agenda, for increasing energy efficiency by 20% means that we are spared 780 million tonnes of CO2 - double the amount we wanted to save in Europe under the Kyoto Protocol.
Energy efficiency does not often lend itself so well to big ideological and political debates as, for example nuclear power. Energy efficiency is often about many small issues that one has to monitor, keep an eye on, and keep on moving forward, but it does offer the greatest opportunities not only for secure energy supply but also for climate protection.
I regard the Commission's proposals on this subject as an excellent package, and would be glad if we - quite apart from all the great banner headlines - were to give at least as much thought to the issue of how we can actually implement the many individual programmes contained in this package, both as a matter of Community policy and in the policies of the Member States.
Secondly, the motor industry's 120 grams of CO2 emitted per kilometre are of course part of the theme of greater energy efficiency, but, returning to your earlier question as to how it is to be ensured that a proportionate amount of biofuel is also taken into account, I can say that we are together putting the case for Europe's oil industry to move on from the present proportion of 5.75% biofuels to be mixed in, to a substantially greater percentage. The Commission is proposing 10%, and some Member States see an even higher percentage as feasible. As I see it, 12.5% or 15% ought not to be beyond the bounds of possibility as an effective means of ensuring that, in the European Union, no oil gets on to the market and into the petrol pumps unless it contains a specified proportion of biofuels.
I see that as an absolute necessity, firstly in order, in this area too, to make us less dependent on oil and gas imports, secondly to ensure that we become less affected by international price increases, and thirdly, in order to make the most important contribution to reducing the output of CO2 as a result of the fuels we consume.
The second major area is, of course, that of renewable energies, so can we please not act as if it were already self-evident in the European Union that all Member States would accept as a single goal what the Commission is proposing, namely that primary energy consumption in Europe should be 20% renewable? There is a long road to travel before we get that far. What I would ask your House to do is to help us and the Commission get a majority for this target at the spring summit of the Heads of State or Government, for I regard it as one of the most important that we have to achieve.
Mrs Grossetête, who had asked me for an answer on the subject of nuclear power, is unfortunately no longer in the Chamber, so perhaps you would tell her from me that, if nuclear power accounts for 15% of Europe's end-user energy consumption, it makes little sense to concentrate only on that 15%, for, if we did that, 85% would be unaffected.
Perhaps I might add that, if you want to make yourself less dependent on oil and gas imports in order to have motor vehicles emitting less in the way of CO2, you will hardly be able to offer nuclear power as an alternative unless we in Europe can agree to drive only electric cars. I do not exactly see that happening any time soon. That is why concentrating on renewable energies, as the Commission proposes, is very definitely the right way to go. That will of course have to involve a burden-sharing arrangement, with every country in Europe having to take on a certain percentage and thus make it possible for the 20% target for primary energy consumption to be achieved by 2020.
Let me conclude by mentioning two areas in which we are a long way away from achieving any real breakthrough. Many of you have pointed to the emerging economies of such countries as China, India and Brazil - set to produce a great deal of emissions in the future - and argued that we need to get them on board where the reduction of CO2 is concerned, by means of undertakings that may well be voluntary, but better still mandatory, and you are right to do so, but we will not be able to do that in the absence of technological solutions that we can offer them as a means towards growth.
Whether the European Union opts for 30, 20, 40 or 10 per cent is completely irrelevant; the only way we will have a chance of getting these countries on board is to offer them technologies that they can use to provide themselves with energy, that will guarantee them growth while not, at the same time, damaging the climate in the way it hitherto has been in the industrialised nations, and we are a long way away from doing that. Despite the good initiative from the Global Energy Efficiency and Renewable Energy Fund, despite the willingness to transfer technology by way of 'clean development mechanism' projects under the Kyoto Protocol, that which is on offer is far from enough.
I would therefore say that, if you want to find out just how differently the European Union and the developing countries think about these things, you should go and participate in international talks from time to time.
When we start talking about how to deal with climate change, our opposite numbers in the developing countries take that to mean that their former colonial masters are coming along and trying to inhibit their economic development. When we go to Brazil and talk about how to protect the rainforest - one object of that being to stop putting so much CO2 into the atmosphere, and another being to maintain the forest's natural capacity for absorbing it - the answer we get from officials is 'you have not yet got used to the idea that these are our rainforests; it is we who decide what happens to them, and not the old colonial states in Europe, who are again trying to tell us what to do'. That is how far we actually are from any sort of common understanding of what protecting the climate is about, and common ground on this point is very difficult to achieve.
A number of you have said that we need to practise self-denial; I presume that they mean that the people of Europe have to deny themselves prosperity and other things. I do not think that they need to do that, yet all the same, we, in the industrialised states, must declare ourselves willing to return some of the benefits we have gained over the past few hundred years from our former colonies, some of the wealth we have accumulated at the cost of their poverty, to those states, not least in order to give them answers to their questions as to how they can drive forward their own economic and social development without damaging the climate.
That is the sort of self-denial we are talking about - not the renunciation of prosperity for ourselves, but abandoning the idea that all the wealth we in Europe and in other industrialised states have worked to create should be kept by us for us alone.
We will have to make some of this wealth available in order to fund technological developments and technology transfers, along with the things that need to be done to adapt to the climate change that is already happening. That is the second thing that the developing countries demand of the industrialised nations; before they become willing to talk with us about limiting their CO2 output while still pursuing growth, they want to see us showing ourselves willing to repair the damage already done in them by climate change and to help them to adapt to it.
We now possess a fund intended to be valued at EUR 300 million - perhaps more - by 2012, with the intention of funding adaptation measures around the world. Is there anyone in this Chamber who actually believes that EUR 300 million will really be enough to get the world as a whole adjusted to climate change? That amount is approximately equivalent to the budgets of two medium-sized towns in my own country, and it is far from being enough.
Those are the two questions that are put to us. We are not being asked whether we, in Europe, are willing to make cutbacks of 20%, 30% or 40%; we are being asked what we are doing to facilitate real transfers of technology to their countries in order to enable them to achieve growth while at the same time avoiding doing harm to the climate, and, secondly, what we are doing to fund adaptation in those countries to the climate change for which we are responsible. Those are the answers we have to give if we want to get China, Brazil and India - who will account for so much future output - on our side.
Like Commissioner Dimas, I am convinced that America will sign up to an agreement that works; whether that agreement is called Kyoto or something else remains to be seen, but what the USA will do is participate in a functioning market, in a functioning emissions trading system, and in climate protection schemes that actually work.
For as long as no answers to these questions are forthcoming from us, the Americans - no matter who is in power there - will find it easy not to sign up to binding undertakings.
I would like to make a second comment in response to the Austrian Member who said, 'Well roared, lion!', and to Mrs Harms, who said, 'enough words have been bandied back and forth, now is the time for some action.' I believe that nothing like enough has yet been said, and if Mrs Harms wants evidence of that, she only needs to look around this Chamber or at the Bundestag back home in Germany.
If we are convinced that climate change really is a challenge to the human race, why, then, can we not, in the national parliaments, get those Members who speak up in debates about health service reform, the labour market, foreign policy and peacemaking, to get worked up about climate change?
Why, then, have we not managed to get the Members who were in this Chamber earlier to vote to stay here and take part in this debate, to get angry about what the Commission or the Council say, to come up with their own proposals, to express their agreement or disagreement, to make criticisms or contribute to debate?
We are far from having engaged the voting public to the degree to which we should have done, for if we had, there would be unanimity on these various issues in the Member States. Let us then be careful with assertions about there having been enough talking; I believe we still have some way to go before we have convinced those who need to be won over if difficult decisions are to get majority backing. It is not enough to convince the environmental policy experts, and, indeed, some of them in our Member States have yet to be won over. I am not particularly inclined to tell other people what they have to do; we have quite enough to do in my own country, and I suspect that I am not alone in thinking this.
The debate is closed.
The vote will take place during the February part-session.
Written statements (Rule 142)
Climate change is one of the biggest challenges facing humanity, and it is one where isolated and patchy responses by individual countries would be entirely inadequate.
The European Union is a level at which action can be highly effective, both in setting stringent common rules for our common market and in terms of leverage to secure action at world level. Without the EU, there would have been no Kyoto agreement, but we must now move forward with all the more vigour to secure a successor agreement. We must also look at strengthening our emissions trading scheme and seeking to extend it to other parts of the world.
Indeed, EU action on the environment must become so effective and visible that our citizens begin to equate the letters EU with 'Environmental Union'!
(FR) The fact that we are meeting to debate climate change at exactly the same time as international experts are meeting in Paris to discuss climate change and the consequences thereof sends out a strong message.
Global warming is not a figment of the imagination of a few publicity-seeking scientists and politicians; it is a reality that we must now come to terms with.
It is up to us as lawmakers to draw up rules aimed at limiting the impact of climate change. This is what the Commission's proposal to include aviation in the emissions trading scheme is designed to do, and there are other such cases. This legislation is necessary if we are to offset the impact of the dramatic rise in air transport.
We must, however, pay careful attention to the way in which we decide to implement this mechanism, because this is not about undermining European airlines or holding back air transport, but about reducing the impact of air transport on climate change.
Furthermore, in order for our efforts to have genuine impact on CO2 emissions, I would like to see the Union also enact laws on other means of transport, not least in the car industry.
(PT) As we know, the Commission recently proposed a package of measures on energy and a number of targets on greenhouse gas emissions and renewable energy, thereby affirming their desire to combat climate change and to foster energy security and EU competitiveness.
The Commission has now come to this Chamber to restate these objectives and targets, highlighting an international agreement on the post-2012 framework and the target of a 30% reduction in emissions in developing countries. Accordingly, the EU must immediately undertake to reduce greenhouse gas emissions by 30% and to implement practical, energy-specific measures.
However, the possibility remains open - unsurprisingly - of emissions trading, which especially affects the more economically fragile countries that do not have the money to buy emissions rights.
Whilst there are some welcome proposals in the area of emissions reductions and renewable energy, there is another set of proposals that would be difficult to implement given the stringent requirements placed on the different countries, knowing the opposition, that is, the USA. Most importantly, however, all of this must not be taken as an opportunity for more liberalisation and further concentration in the area of energy, and the further domination of the most powerful countries.
We are speaking as though the debate is over, and the threat of catastrophic global warming is real. Yet there are many climatologists who take a different view. They believe that current changes are within the normal historic range, and that predictions of future warming are exaggerated and alarmist.
Nevertheless, whatever our view on climate change, energy security demands that we reduce our dependence on imported fossil fuels. We can no longer rely on Russia, the Middle East, Nigeria and Venezuela for energy.
While we must develop renewables, and enhance energy conservation, there is only one non-carbon technology which can provide the continuous, reliable base-load power we need to drive economic growth, and that technology is nuclear.
It is bitterly ironic that many of the climate alarmists, who call for dramatic reductions in carbon emissions, also oppose nuclear power.
(IT) As the German Presidency rightly pointed out, we can no longer put off drafting a proper energy and environmental policy if we want to guarantee our citizens and the EU healthy and sustainable development over time. I therefore agree with my fellow Members that we should make this subject an absolute priority in our work over the coming months.
It seems strange, but precisely on the 50th anniversary of the European project, and at a time of political deadlock due to the failure of the Constitution, the difficulties in relation to enlargement and the estrangement that a section of the European population is reporting, we have the opportunity, armed as we are with far more adequate economic, technological and political instruments, to relaunch the process with practical proposals, by reviving and adapting to everyday needs the idea behind the European process: that of combining our efforts and aims to achieve a sufficiently independent and sustainable energy supply. Economic development, as well as the health of our citizens and of our environment, will depend on this, just as it did 50 years ago. Furthermore, thanks to the role that it now plays at international level, the European Union can also influence the world's political stability and serve as an example for those fledgling economies that are booming economically but are not yet aware of the consequences that that entails.